                          THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

NICOIS M. SMITH,                                          )
                                                          )
                            Plaintiff,                    )
                                                          )
v.                                                        )     CIV-19-868-R
                                                          )
OKLAHOMA STATE OF, ET AL.,                                )
                                                          )
                            Defendants.                   )

                                                        ORDER

           Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging violation of his

constitutional rights by certain correctional professionals during his detention in the

Oklahoma County Detention Center. (Doc. No. 1). Pursuant to 28 U.S.C. § 636(b)(1)(B),

the matter was referred to United States Magistrate Judge Gary M. Purcell for preliminary

review. On December 20, 2019, Judge Purcell issued a Report and Recommendation

wherein he recommended that Plaintiff’s Motion for Discovery, Doc. No. 34, be denied

without prejudice, because discovery is not yet appropriate in the case.1 (Doc.No. 28). The

matter is currently before the Court on Plaintiff’s objection to the Report and

Recommendation (Doc.No. 47). As a result of this objection, the Court must give de novo

review to those portions of the Report and Recommendation to which Plaintiff makes

specific objection. Having conducted such review, the Court finds no basis in the objection

for rejecting or modifying the Report and Recommendation in any respect. Simply stated,

it is not yet time for discovery and Plaintiff is hereby admonished not to file any additional


1
    Defendants have not yet been served with process.
motions for discovery until such time as he has been informed discovery is appropriate.2

        The Report and Recommendation entered on December 20, 2019 is hereby

ADOPTED. This matter remains before Judge Purcell for additional preliminary

proceedings.

        IT IS SO ORDERED this 21st day of January 2020.




2
  On January 7, 2020, Judge Purcell issued a supplemental Report and Recommendation recommending the Court
deny another motion by Plaintiff for discovery. This motion and the Report and Recommendation remain pending
because the time for objection has not yet run.

                                                      2
